Exhibit 10.1
RAYMOND PLANK
RESTATED EMPLOYMENT AND CONSULTING AGREEMENT
     This Agreement made this 15th day of January, 2009, by and between Apache
Corporation, a Delaware corporation, (hereinafter called the “Company”) and
Raymond Plank (hereinafter called the “Executive”).
WITNESSETH:
     WHEREAS, the Executive is the founder of the Company and is presently
Chairman of the Board of Directors of the Company and has served the Company
continuously for more than 54 years since its formation as its president,
principal executive officer and/or chairman; and
     WHEREAS, the Executive has made extraordinary contributions to the growth
and development of the Company over the past 54 years, during which he has
guided the Company from its founding as a small domestic U.S. company with
initial capital of $250,000 to an international oil and gas company with an
enterprise value at year-end 2008 of approximately $27 billion and significant
assets and operations on five continents; and
     WHEREAS, the Company and the Executive entered into an employment agreement
dated December 5, 1990, as heretofore amended, which provides for, among other
things, certain payments to the Executive and the Executive’s continued
engagement as a consultant and advisor to the Company for the remainder of his
life following the termination of his service as an officer and employee; and
     WHEREAS, as set forth in this Agreement, on the date hereof, the Executive
will retire as an officer and employee of the Company and as a director of the
Company; and
     WHEREAS, the parties desire to provide for certain payments to the
Executive and for the release by the Executive of all claims he may have against
the Company except for the payments to be made as provided in this Agreement;
and
     WHEREAS, the parties desire to amend and restate the terms and conditions
of the existing agreement referenced above to provide for the foregoing; and
     WHEREAS, the Management Development and Compensation Committee of the Board
of Directors and the Board of Directors (in a meeting without the participation
of Mr. Plank and Steven Farris, the Company’s Chief Executive Officer) have
determined that the execution and delivery of this Agreement and its terms and
provisions are in the best interests of the Company;
     NOW THEREFORE, it is mutually agreed by and between the parties hereto as
follows:
     1. Retirement and Resignation. Effective on the date hereof, the
Executive’s employment shall terminate, and the Executive shall cease to be an
officer and employee of the Company and its subsidiaries and affiliates. In
addition, the Executive hereby resigns from his positions as a director of the
Company and its subsidiaries and affiliates.

 



--------------------------------------------------------------------------------



 



     2. Advisory Term and Duties. The Company agrees to, and does hereby, engage
and retain the Executive, for the period commencing with the date hereof and
continuing for the remainder of his life (hereinafter called the “Advisory
Term”), as an advisor and consultant to the Company to provide such services of
an advisory or consultative nature as may reasonably be requested by its Chief
Executive Officer or Board of Directors. The Executive hereby agrees to provide
such services.
     3. Compensation — Advisory Term Services. In lieu of paying the Executive
annual compensation during the Advisory Term at an annual rate equal to 50% of
the annual rate of compensation being paid to him as an officer immediately
preceding the commencement of the Advisory Term as provided in the existing
agreement, the Company shall pay to the Executive, and the Executive shall
accept from the Company in full payment for his services during the entire
Advisory Term, compensation in the aggregate amount of $13,576,323, which shall
be paid as a single lump-sum payment immediately upon execution and delivery of
this Agreement.
     4. Expenses — Advisory Term. During the Advisory Term, the Company will
reimburse the Executive for any and all reasonable and proper expenses of any
kind incident to the rendition of the advisory and consultative services
requested and rendered hereunder. From the date hereof and continuing through
December 31, 2010, in support of the advisory and consultative services the
Executive is to provide during such period, the Company will provide the
Executive with necessary and reasonable office space (which office space may be
located at a location separate from but reasonably near to the Company’s Houston
headquarters), secretarial support, continued use of an apartment in Houston,
and access to a Company car and driver in Houston, in each case at the Company’s
expense and the same as or similar to what the Company provides to the Executive
at the date of this Agreement. In addition, during 2009 and 2010, the Company
will provide to the Executive up to 60 hours in each such year of usage of
Company aircraft.
     5. Services. The Executive shall perform his duties faithfully, diligently,
and to the best of his ability during the Advisory Term.
     6. Founder’s Achievement and Performance Award. Immediately upon execution
and delivery of this Agreement, the Company will pay a founder’s achievement and
performance award of $5,400,000 to the Executive in recognition of his
extraordinary contributions to the growth and development of the Company over
the past 54 years, during which he has guided the Company from its founding as a
small domestic U.S. company with initial capital of $250,000 to an international
oil and gas company with an enterprise value at year-end 2008 of more than
$27 billion and significant assets and operations on five continents.
     7. Restricted Stock Units and Stock Options. Immediately upon execution and
delivery of this Agreement, the Company will pay $6,285,819 to the Executive in
respect of the Restricted Stock Units and Stock Options of the Company held by
him and listed on Schedule A hereto, and all such Restricted Stock Units and
Stock Options shall immediately thereupon be cancelled and the Executive shall
have no further rights thereunder.

2



--------------------------------------------------------------------------------



 



     8. Performance Bonus for 2008. In February 2009, the Company will pay the
Executive a performance bonus in respect of 2008, in an amount to be determined
by the Management Development and Compensation Committee and the Board of
Directors under the Company’s cash incentive bonus plan for senior officers in
accordance with their customary practices and procedures.
     9. Restrictive Covenant. The Executive agrees that so long as this
Agreement is in full force and effect, he will not, directly or indirectly,
either as principal, agent, stockholder, or in any other capacity, engage in or
have a financial interest in, any business which is competitive to the business
of the Company and its subsidiaries, except that nothing contained herein shall
preclude the Executive from (i) purchasing or owning stock in any such business,
provided that his holdings do not exceed one percent of the issued and
outstanding capital stock and/or (ii) passively investing, directly or
indirectly, in individual productive, exploratory or development wells in an
amount not exceeding $2 million per transaction or $20 million in the aggregate
under this clause (ii). For the purposes hereof, a business will be deemed
competitive if it involves the business of oil or natural gas exploration,
development or production or the production, manufacture or distribution of any
product similar to those produced, manufactured or distributed by the Company or
any of its subsidiaries, or the rendering of any services similar to those
offered or rendered by the Company or any of its subsidiaries. The Executive
expressly agrees that upon a breach or violation of the foregoing provisions of
this Section 9, the Company, in addition to all other remedies, shall be
entitled, as a matter of right, to injunctive relief in any court of competent
jurisdiction.
     10. Secret Processes. The Executive will not divulge, furnish or make
accessible to anyone (otherwise than in the regular course of the business of
the Company or any of its subsidiaries) any knowledge or information with
respect to confidential or secret processes, formulas, machinery, plans, devices
or material of the Company or any of its subsidiaries, with respect to any
confidential or secret engineering, development or research work of the Company
or any of its subsidiaries, or with respect to any other confidential or secret
aspect of the business of the Company or any of its subsidiaries. The Executive
expressly agrees that upon a breach or violation of the foregoing provisions of
this Section 10, the Company, in addition to all other remedies, shall be
entitled, as a matter of right, to injunctive relief in any court of competent
jurisdiction.
     11. Death. In the event of the death of the Executive, the Company shall
pay to his designee, if any, or to his estate, the amount of $750,000 in equal
monthly installments over 10 years ($6,250 per month), commencing the first day
of the first month following the death of the Executive. The Executive may
designate the recipient of these payments by delivering to the Company, his
written designation prior to his death. Such designation may be changed by the
Executive at any time prior to his death by executing and delivering to the
Company a subsequent written designation of recipient. If the Executive has made
no designation, then such amount shall be paid to the Executive’s estate in a
lump sum. If the Executive’s designee survives him, but dies before the entire
balance of monthly payments have been made, then the balance shall be paid to
such designee’s estate in a lump sum.
     12. Benefits. During the Advisory Term, the Company shall provide health,
dental and vision insurance for the Executive and his spouse and eligible
dependents to the same extent, and offering the same benefits, as the Company
provides its executives, except that the insurance shall be supplemental and
secondary to the benefits, if any, available to the Executive or his spouse
under Medicare, Medicaid, or any other form of public insurance or benefit plan
available to the Executive without payment of premiums.

3



--------------------------------------------------------------------------------



 



     13. Waiver and Release. The Executive acknowledges that, except for the
payments to be made as provided in this Agreement, he has been paid in full all
amounts to which he is entitled or may make claim as a result of his employment
by the Company, including all salary and incentives.
     In further consideration of the foregoing, except as provided in the last
paragraph of this Section 13, and the obligations undertaken by the Company
pursuant to this Agreement, the Executive hereby releases and forever discharges
the Company and each of its subsidiaries and assigns, and each of their
respective employees, agents, directors and representatives, from (and hereby
covenants not to sue or make claim against any of such entities or persons in
respect of) any and all claims, demands, obligations, causes of action, debts,
expenses, damages, judgments, orders and liabilities of whatever kind or nature,
in law, equity or otherwise, whether now known or unknown, suspected or
unsuspected, matured or unmatured and whether or not concealed or hidden, which
the Executive now owns or holds or has at any time heretofore owned or held or
had, or at any time own or hold or have, against the Company, or any of its
subsidiaries or assigns, or any of their respective employees, agents, directors
or representatives, and also releases and discharges, without limiting the
generality of the foregoing, any and all of the foregoing which arise out of or
are in any way relating to his employment by, and/or service as a director of,
the Company, or the termination of his employment, including any claims arising
from any alleged violation by the Company of any federal, state or local
statutes, ordinances or common laws.
     The release set forth in this Section 13 is intended as a release of all
claims against the Company, whether now known or unknown by the Executive. In
furtherance thereof, the Executive expressly waives any right or claim of right
to assert hereafter that any claim, demand, obligation and/or cause of action
has, through ignorance, oversight, error or otherwise, been omitted from the
terms of this Agreement. The Executive makes this waiver with full knowledge of
his rights, after consulting with legal counsel, and with specific intent to
release both known and unknown claims.
     Notwithstanding the foregoing, nothing in the release set forth in this
Section 13 nor anything else in this Agreement shall be deemed a waiver or
release by the Executive of any right that the Executive now has to claim
indemnification for liabilities or claims asserted after the date hereof in
connection with his activities as a director, officer or employee of the Company
pursuant to any applicable statute, under any insurance policy, or pursuant to
the Restated Certificate of Incorporation or Bylaws of the Company, including
without limitation any liabilities or claims asserted after the date hereof that
relate to actions, omissions or events on or prior to the date hereof.
     14. Successors, etc. of the Company. This Agreement shall inure to the
benefit of and be binding upon (i) the Company, its successors, and assigns,
including without limitation any person, partnership or corporation which may
acquire all or substantially all of the Company’s assets and business, or with
or into which the Company may be consolidated or merged, and this provision
shall apply in the event of any subsequent merger, consolidation or transfer,
and (ii) the Executive, his heirs, assigns, executors and personal
representatives.

4



--------------------------------------------------------------------------------



 



     15. Entire Agreement. The parties hereto agree that this Agreement contains
the entire understanding and agreement between the parties and cannot be
amended, modified or supplemented in any respect, except by a subsequent written
agreement entered into by both parties hereto.
     16. Replacement. This Agreement replaces and supersedes the Restated
Employment Agreement dated December 5, 1990, as heretofore amended, between the
Company and the Executive regarding employment and all other agreements between
the parties regarding employment or compensation.
     17. Notices. All notices hereunder shall be deemed effective when delivered
in person or 24 hours after deposit thereof in the mails, by registered mail,
addressed or delivered to, in the case of:

          Company:   Apache Corporation
One Post Oak Central
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Attn: Vice President — Human Resources

          Executive:   Raymond Plank
Apache Corporation
One Post Oak Central
2000 Post Oak Boulevard, Suite 100
Houston, Texas 77056-4400
Attn: Deborah Isaacks

     18. Applicable Law. This Agreement, and all amendments hereto, shall be
governed in all respects by the laws of the state of Texas, without regard to
the conflict of law provisions thereof.
     IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by
its duly authorized officers and the Executive has hereunto set his hand, all as
of the day and year first above written.

                  RAYMOND PLANK       APACHE CORPORATION    
 
               
     /s/ Raymond Plank
 
      By:        /s/ G. Steven Farris
 
Name: G. Steven Farris     
 
          Title: President, Chief Executive Officer
          and Chief Operating Officer    

5



--------------------------------------------------------------------------------



 



Schedule A

                      Grant   Quantity Grant   Date   Unvested
SAP Conditional Grants
               
SAP81
    5/5/2005       7,405  
SAP108
    5/5/2005       16,665  
SAP162
    5/7/2008       9,260  
SAP216
    5/7/2008       13,890  
 
               
Restricted Stock Units (RSUs) Grants
               
Exec Restricted
    5/4/2005       5,375  
Exec Restricted
    5/3/2006       9,400  
Exec Restricted
    5/1/2007       15,525  
2007RSU
    5/7/2008       12,500  
 
               
Non-Qualified Stock Option Grants
               
2005 SOP
    5/5/2005       15,875  
2005 SOP
    5/3/2006       28,150  

